


110 HRES 738 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 738
		In the House of Representatives, U.
		  S.,
		
			October 15, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the Government of Syria’s continued interference in
		  the internal affairs of Lebanon. 
	
	
		Whereas in 2004, Lebanon’s current president had his term
			 extra-legally extended through the interference of Syria in Lebanon’s internal
			 affairs;
		Whereas former Lebanese Prime Minister Rafiq Hariri, the
			 leading opponent of continued Syrian domination of Lebanon and the extra-legal
			 extension of the president’s term, was assassinated along with 22 people by a
			 massive car bomb on February 14, 2005;
		Whereas investigators from the United Nations have
			 suggested that officials of Syria’s government, at the highest levels, appear
			 to be culpable for the assassination of Rafiq Hariri and the 22 other
			 people;
		Whereas the people of Lebanon, following the murder of
			 Rafiq Hariri, engaged in a massive popular revolt known as the Cedar Revolution
			 against Syrian interference in their internal affairs and suppression of their
			 national sovereignty;
		Whereas the Cedar Revolution, reinforced by international
			 pressure, culminated in the rapid withdrawal of Syrian occupation forces and
			 free elections;
		Whereas the current Lebanese government has been under
			 steady attack by domestic and foreign forces that have been engaged in
			 instigating riots and insurrection, suspending the operation of Lebanon’s
			 parliament, and perpetrating horrific acts of terror against the Lebanese
			 people;
		Whereas Syria and Iran are seeking to dominate Lebanon
			 through their campaign of murder and intimidation aimed at the Lebanese
			 parliamentary majority and other anti-Syrian public and political
			 figures;
		Whereas Syria and Iran, through their Lebanese proxies,
			 have demanded the selection of another Lebanese president hand-picked by the
			 Government of Syria;
		Whereas Syria and Iran, in clear contravention of numerous
			 United Nations Security Council resolutions, notably 1559 (2004), 1655 (2006),
			 1664 (2006), 1680 (2006), 1701 (2006), and 1757 (2007), have grossly violated
			 Lebanon’s sovereignty by continuing to provide arms to illegitimate Lebanese
			 militias, Palestinian terrorist groups and other terrorist organizations;
			 meddling in Lebanon’s internal political affairs; and actively supporting
			 efforts to prevent the election of a new president in accordance with Lebanese
			 law; and
		Whereas a sovereign and independent Lebanon is in the
			 national security interest of the United States: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the
			 campaign of murder, terror, and intimidation aimed at overthrowing the
			 democratically-elected government of Lebanon and establishing a new Lebanese
			 government subservient to the will and interests of Syria and Iran;
			(2)condemns Syria and
			 Iran for their gross interference in Lebanon’s internal political affairs, and
			 particularly, the selection of a new president, and gross violations of United
			 Nations Security Council resolutions protective of Lebanon’s sovereignty and
			 independence;
			(3)condemns Lebanese
			 political parties and actors who have allied themselves with Syria and Iran to
			 the detriment of their own country and its national interests;
			(4)condemns efforts
			 by some Lebanese political figures to obstruct, delay, and impede the legal and
			 established processes of their country for the selection of a new president
			 according to the rule of law;
			(5)affirms its
			 continued strong support for Lebanon’s democratically-elected government,
			 people and national sovereignty, and its readiness to provide material
			 support;
			(6)calls on all
			 nations to recognize and support Lebanon’s sovereignty and independence;
			 and
			(7)urges the
			 President to use all peaceful means at the disposal of the United States to
			 help safeguard Lebanon’s sovereignty and independence.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
